Citation Nr: 0729845	
Decision Date: 09/21/07    Archive Date: 10/01/07

DOCKET NO.  06-01 690	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to special monthly compensation based on loss of 
use of lower extremities.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

The veteran, M.H., and G.S.


ATTORNEY FOR THE BOARD

C. Fetty, Counsel


INTRODUCTION

The veteran had active service from August 1978 to September 
1998.  

This appeal comes to the Board of Veterans' Appeals (Board) 
from a November 2004 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Roanoke, 
Virginia, that in pertinent part denied entitlement to 
special monthly compensation based on loss of use of foot or 
leg. 


FINDINGS OF FACT

1.  The evidence demonstrates that effective function of the 
lower extremities remains.

2.  The evidence does not demonstrate impairment of balance 
or propulsion such that the veteran would be equally well 
served by amputation and prosthesis; or, extremely 
unfavorable ankylosis of the knee; or, complete ankylosis of 
two major joints of an extremity; or, shortening of the lower 
extremity of 3 1/2 inches or more; or, paralysis of the 
external popliteal nerve and consequent foot drop accompanied 
by characteristic organic changes, including trophic and 
circulatory disturbances and other concomitants of complete 
paralysis of this nerve; also not shown are loss of abduction 
of the foot and weakened adduction of the foot or anesthesia 
covering the entire dorsum of the foot and toes.

3.  Diminished mental capacity requiring care or assistance 
on a regular basis to protect the veteran from hazards or 
dangers incident to his environment is not shown.  




CONCLUSION OF LAW

The regulatory criteria for special monthly compensation 
based on loss of the lower extremities have not been met.  
38 U.S.C.A. §§ 1114(k), 1155, 5103, 5103A, 5107(b) (West 2002 
& Supp. 2006); 38 C.F.R. §§ 3.350(a) (2), 4.3, 4.63 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA must tell each claimant what evidence is needed to 
substantiate a claim, what evidence the claimant is 
responsible for obtaining and what evidence VA will obtain.  
38 U.S.C.A. § 5103(a).  VA has also told claimants to submit 
relevant evidence in their possession.  38 C.F.R. § 3.159(b) 
(2006).  VA must tell a claimant the types of medical and lay 
evidence that the claimant could submit that is relevant to 
establishing disability.  

VA has notified the veteran of the information and evidence 
needed to substantiate his claim.  VA provided notice letters 
in December 2003 and in March and December 2006, which 
informed the veteran of what evidence is needed to 
substantiate the claim, what evidence he was responsible for 
obtaining, and what evidence VA would obtain.  

VA has met its duty to assist in obtaining any relevant 
evidence available to substantiate the claim.  VA examination 
reports are associated with the claims files.  All identified 
evidence has been accounted for to the extent possible.  
38 U.S.C.A. § 5103A (b)-(d); see also 38 C.F.R. § 3.159(c).  
VA sent its first notice letter prior to the initial adverse 
decision, as recommended in Pelegrini v. Principi, 18 Vet. 
App. 112, 119-20 (2004).  On a VA Form 646 dated in February 
2007, the representative requested neurology and 
ophthalmology examinations to determine the severity of 
multiple sclerosis.  The representative did not allege, nor 
as the veteran alleged, that his service-connected 
disabilities have worsened since the most recent VA 
examinations.  Therefore, a new examination is not warranted.  
38 U.S.C.A. § 5103A; McLendon v. Nicholson, 20 Vet. App. 79 
(2006).  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the United 
States Court of Appeals for Veterans Claims (Court) held that 
the VA notice requirements of 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b) apply to all five elements of a service 
connection claim.  VA provided these additional notices in 
March 2006.  Thus, no unfair prejudice will result from the 
Board's handling of the matter.  

Special Monthly Compensation 

According to the appealed November 2004 rating decision, 
right lower extremity ataxia is rated 60 percent under 
Diagnostic Code 8520 and left lower extremity ataxia is rated 
60 percent under Diagnostic Code 8520.  The veteran is 
satisfied with those rating; however, he feels that special 
monthly compensation for loss of use of the lower extremities 
is warranted.  The issue for Board resolution therefore is 
whether there is persuasive evidence that balance disturbance 
or absence of propulsive force from either lower extremity 
satisfies the criteria for special monthly compensation for 
loss of use.  38 U.S.C.A. § 1114(k) (West 2002)); 38 C.F.R. 
§§ 3.350(a) (2), 4.63 (2006).

The term "loss of use" of a foot is defined by 38 C.F.R. 
§§ 3.350(a)(2) and 4.63 as that condition where no effective 
function remains other than that which would be equally well 
served by an amputation stump at the site of election below 
elbow or knee with use of a suitable prosthetic appliance.  
The determination will be made on the basis of the actual 
remaining function, whether the acts of grasping, 
manipulation, etc. in the case of the hand, or balance, 
propulsion, etc., in the case of a foot, could be 
accomplished equally well by an amputation stump with 
prosthesis.

Examples under 38 C.F.R. §§ 3.350(a)(2) and 4.63 which 
constitute loss of use of a foot are extremely unfavorable 
ankylosis of the knee, or complete ankylosis of two major 
joints of an extremity, or shortening of the lower extremity 
of 3 1/2 inches or more.  Also considered as loss of use of a 
foot under 38 C.F.R. § 3.350(a) (2) is complete paralysis of 
the external popliteal (common peroneal) nerve and consequent 
foot drop, accompanied by characteristic organic changes, 
including trophic and circulatory disturbances and other 
concomitants confirmatory of complete paralysis of this 
nerve. 

Under 38 C.F.R. § 4.124a, Diagnostic Code 8521, complete 
paralysis encompasses foot drop and slight droop of the first 
phalanges of all toes, an inability to dorsiflex the foot and 
loss of extension (dorsal flexion) of the proximal phalanges 
of the toes; or, loss of abduction of the foot and weakened 
adduction of the foot; or, anesthesia covering the entire 
dorsum of the foot and toes.  None of the above-discussed 
criteria are shown in the medical evidence, as discussed 
below.

An August 2002 report of VA examination of multiple sclerosis 
concludes with a diagnosis of multiple sclerosis with severe 
ataxia (incoordination) of the right and left lower 
extremities that precluded employment.  The physician noted 
that the veteran could not walk more than a few blocks, or a 
quarter-mile, due to fatigue.  His balance was impaired.  
There was no tingling or numbness, no abnormal sensation, and 
no paralysis.  The physician noted that because multiple 
sclerosis affects only the central nervous system, there was 
no peripheral neuropathy.

An August 2003 VA examination report reflects complaint of 
low back and knee pains.  The veteran used a cane because of 
imbalance.  The physician reported that the veteran was 
"unable to walk" but then noted ataxia when walking, use of 
a cane when walking, and limited endurance for standing and 
walking.  Ankle range of motion was to 20 degrees of 
dorsiflexion and to 30 degrees of plantar flexion, 
bilaterally.  Normal ankle range of motion was to 20 degrees 
of dorsiflexion and to 45 degrees of plantar flexion.  Other 
than bilateral hammertoes, the feet were entirely normal on 
examination.  

In September 2003, the veteran reported severe back, hip, and 
leg pains.  He reported that he needed a cane to walk.  In 
October 2003, the veteran reported that foot pains and knee 
joint pains had begun.  In November 2004, the veteran 
reported that standing more than a few minutes caused pain in 
the hips, legs, and feet.  

Clinical records from Walter Read Army Medical Center do not 
address the feet. 

In August 2007, the veteran and other witnesses testified 
before the undersigned Veterans Law Judge that the veteran 
needed a cane to walk, that he had hip pains radiating to the 
legs, that he lived with pain all the time, and that he had 
lost cognitive functions.  The veteran stated, "I honestly 
can't say that my feet hurt ever," but added that his ankles 
did hurt.  He testified that he had no real problem with 
propulsion.  When walking without a cane, he had to walk a 
little faster to keep his balance.  He felt that his balance 
problem had nothing to do with his vestibular organs, but 
rather, with weakness in the lower limbs.  The representative 
stated that the claim of loss of use of the legs or feet was 
due to pain in the leg.

In order for the veteran to prevail, the probative evidence 
for and against the claim must be in relative equipoise.  The 
favorable evidence need not outweigh that which is 
unfavorable for the veteran to be entitled to the benefit of 
the doubt. To deny the claim would require that the evidence 
preponderate against it.  Alemany v. Brown, 9 Vet. App. 518, 
519-20 (1996).

Based on the foregoing, the Board finds that the evidence is 
unfavorable as to whether there is loss of use of a foot, so 
as to preclude locomotion without the aid of braces, 
crutches, canes, or a wheelchair.  The evidence does not 
demonstrate that he has gait or balance disturbance or 
absence of propulsive force from either foot that satisfies 
the criteria for special monthly compensation for loss of use 
of a lower extremity.  Effective function of the feet 
remains.  Amputation of both lower extremities would leave 
the veteran wheelchair bound, which would certainly result in 
much greater impairment than present.  No physician has 
opined that the veteran would be equally well served by use 
of a suitable prosthetic appliance.  Extremely unfavorable 
ankylosis of the knee, or complete ankylosis of two major 
joints of an extremity, or shortening of the lower extremity 
of 3 1/2 inches or more is not shown.  Neither shown is 
complete paralysis of the external popliteal (common 
peroneal) nerve and consequent foot drop, accompanied by 
characteristic organic changes, including trophic and 
circulatory disturbances and other concomitants confirmatory 
of complete paralysis of this nerve.  Also not shown is loss 
of abduction of the foot and weakened adduction of the foot 
or anesthesia covering the entire dorsum of the foot and 
toes.

Accordingly, the veteran has not established entitlement to 
special monthly compensation based on loss of use of lower 
extremities.

The veteran has also argued that cognitive impairment 
(related to his service-connected multiple sclerosis) might 
be a basis for special monthly compensation.  Special monthly 
compensation is available where diminished mental capacity 
required care or assistance on a regular basis to protect him 
from hazards or dangers incident to his environment.  

The veteran's spouse testified before the undersigned that 
the veteran's memory is poor, such that she writes notes to 
him to remind him to do things.  She testified that she 
worked only part time so that she could assist him more.  She 
testified that around the house, as long as he holds on to 
the wall or counter, he can get around by himself okay.  She 
testified that he seldom left the house and that a wheelchair 
would increase his mobility.  She felt that in the near 
future, the veteran would need more care than she can 
provide.  The veteran's representative explained at the 
conclusion of the hearing that the veteran's problem was that 
he did not want a wheelchair or a scooter.  

The evidence does not establish that diminished mental 
capacity requires care or assistance on a regular basis to 
protect the veteran from hazards or dangers incident to his 
environment.  He is forgetful, such that his spouse reminds 
him of things.  But, she leaves the house to work her part 
time job and the veteran needs no assistance during that 
time.  

After considering all the evidence of record, including the 
testimony, the Board finds that the preponderance of it is 
against the claim.  Because the preponderance of the evidence 
is against the claim, the benefit of the doubt doctrine is 
not for application.  See 38 U.S.C.A. § 5107 (West 2002); 
Gilbert, supra.  The claim is therefore denied.  




ORDER

Special monthly compensation for loss of use of lower 
extremities is denied.



______________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


